In an action to recover damages for medical malpractice, the defendants Janusz Sawicki and Syosset Community Hospital appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated October 10, 1996, as denied their cross motion, which was, in effect, for reargument of their prior motion to dismiss the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The cross motion by the appellants which was denominated a motion “to renew or reargue” was really a motion for reargument, because it was not based upon any additional facts, and was grounded upon a change in the law as stated by this Court in Longacre Corp. v Better Hosp. Equip. Corp. (228 AD2d 653; see, e.g., Matter of Huie, 20 NY2d 568; Savory v Romex Realty Corp., 194 AD2d 601).
*445We further conclude that the order appealed from simply denied the motion to reargue as opposed to granting reargument and adhering to the court’s prior determination (cf., Matter of Aetna Cas. & Sur. Co. v Pellegrino, 203 AD2d 457). No appeal lies from an order denying reargument (see, DeFreitas v Board of Educ., 129 AD2d 672). Ritter, J. P., Sullivan, Altman and McGinity, JJ., concur.